Matter of Ramon A. (2015 NY Slip Op 01394)





Matter of Ramon A.


2015 NY Slip Op 01394


Decided on February 17, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 17, 2015

Gonzalez, P.J., Acosta, Saxe, Manzanet-Daniels, Clark, JJ.


14229

[*1] In re Ramon A., A Person Alleged to be a Juvenile Delinquent, Appellant. Presentment Agency


Law Office of Thomas R. Villecco, P.C., Jericho (Thomas R. Villecco of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Fay Ng of counsel), for presentment agency.

Order, Family Court, Bronx County (Sidney Gribetz, J.), entered on or about September 12, 2013, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed acts that, if committed by an adult, would constitute the crimes of attempted criminal sexual act in the first degree (two counts) and sexual abuse in the first degree (two counts), and placed him on enhanced supervised probation for a period of 18 months, unanimously affirmed, without costs.
The court's finding was not against the weight of the evidence. The court had the advantage of seeing and hearing the
witnesses, and there is no basis for disturbing its credibility determinations. The evidence fails to support appellant's suggestion that the victim's mother may have induced the victim to make false accusations.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 17, 2015
CLERK